NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

DARIUS BOYD,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-920
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.

Darius Boyd, pro se.


PER CURIAM.

             Affirmed.



CRENSHAW, MORRIS, and SLEET, JJ., Concur.